           Case 2:18-cv-01166-CB Document 20 Filed 03/20/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CAROLINE HOROCHAK,                            §
                                              §
               Plaintiff,                     §   Civil Action No. 2:18-cv-01166-CB
                                              §
               v.                             §
                                              §
NAVIENT SOLUTIONS, INC.,                      §
                                              §
               Defendant.                     §
                                              §
                                              §


                                 NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                              RESPECTFULLY SUBMITTED,

  DATED: March 20, 2019
                                             By: /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Avenue
                                                 Ambler, PA 19002
                                                 Tel: 215-540-8888
                                                 Fax: 215-540-8817
                                                 teamkimmel@creditlaw.com
                                                 Attorney for the Plaintiff
           Case 2:18-cv-01166-CB Document 20 Filed 03/20/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system:

                                     Eric M. Hurwitz, Esq.
                            Stradley Ronon Stevens & Young, LLP
                               457 Haddonfield Road, Suite 100
                                     Cherry Hill, NJ 08002
                                     Phone: 856-321-2406
                                      Fax: 856-321-2415
                                Email: ehurwitz@stradley.com

                                     Laura J. Persun, Esq.
                            Stradley Ronon Stevens & Young LLP
                                2005 Market Street, Suite 2600
                                   Philadelphia, PA 19103
                                     Phone: 215-564-8108
                                 Email: lpersun@stradley.com
                                   Attorneys for Defendant


Dated: March 20, 2019                      By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                           teamkimmel@creditlaw.com
